25 F.3d 1041NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Franklin Dale BROWNER, SR., Defendant-Appellant.
No. 93-7297.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 24, 1994.Decided:  June 13, 1994.

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.  Richard C. Erwin, Senior District Judge.  (CR-90-80, CA-93-170)
Franklin Dale Browner, Sr., Appellant Pro Se.
Michael Francis Joseph, Assistant United States Attorney, Greensboro, North Carolina, for Appellee.
M.D.N.C.
DISMISSED.
Before WIDENER, WILKINSON and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying his 28 U.S.C. Sec. 2255 (1988) motion.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal.  United States v. Browner, Nos.  CR-90-80;  CA-93-170 (M.D.N.C. Nov. 18, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED